IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-83,324-04


                            EX PARTE LARRY HALEY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 11-02213-CRF272-D IN THE 272ND DISTRICT COURT
                             FROM BRAZOS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of assault/family violence and sentenced to fourteen years’

imprisonment. The Tenth Court of Appeals affirmed his conviction. Haley v. State, No. 10-13-

00264-CR (Tex. App.—Waco July 3, 2014). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that he was denied review for discretionary mandatory supervision

release from the Board of Pardons and Paroles. See TEX . GOV ’T CODE §§ 508.147, 508.149.

Applicant has alleged facts that, if true, might entitle him to relief. Ex Parte Thompson, 173 S.W.3d
458 (Tex. Crim. App. 2005). Accordingly, the record should be developed. The trial court is the
                                                                                                         2

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order the Board of Pardons and Paroles’s Office of the General Counsel to obtain a response

from a person with knowledge of relevant facts. In developing the record, the trial court may use

any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is eligible for discretionary mandatory release review. If Applicant is not eligible for such review,

the trial court shall make findings regarding the reasons for his ineligibility. If Applicant is eligible

for review, the trial court shall make findings regarding whether he has been reviewed for such

release. The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: January 15, 2020
Do not publish